998 F.2d 1001
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Curtis L. WRENN, Appellant,v.Donna E. SHALALA,* Secretary, U.S. Dept. ofHealth & Human Services;  Attorney General, of theUnited States Department of Justice;Party Unknown, Appellees.
No. 93-1348.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 21, 1993.Filed:  July 27, 1993.

Before McMILLIAN, HANSEN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Curtis L. Wrenn appeals from the final order entered in the United States District Court1 for the Western District of Missouri dismissing this action, in which Wrenn alleged that his civil rights were violated when the Department of Health and Human Services (HHS) refused to enforce Title VI of the Civil Rights Act and refused to provide him with documents under the Freedom of Information Act (FOIA), and when the Department of Justice (DOJ) declined to represent him in his efforts to sue public and private employers.  We affirm.


2
The district court granted the government's motion to dismiss, concluding that res judicata barred the claims against HHS because Wrenn presented or could have presented the same issues in other federal court actions he had filed, and that there was no statutory or common law authority for the DOJ to represent Wrenn against private employers.


3
On appeal Wrenn argues that the district court abused its discretion in refusing to review de novo the denial of his FOIA requests, and that res judicata does not apply because he did not have a full and fair opportunity to litigate the merits of his claims and he did not present the same claims against HHS and the Attorney General in Wrenn v. Kemp, No. 90-1063 (D.D.C. Apr. 25, 1991), aff'd in part and rev'd in part, No. 91-5382 (D.C. Cir.  Dec. 2, 1992) (per curiam).  Wrenn argues that he stated a claim against the DOJ under the Equal Employment Opportunity Act (EEOA), 42 U.S.C. § 2000e-6(a).


4
We have carefully reviewed the record and conclude that the district court properly dismissed the claims against HHS on res judicata grounds.  Wrenn raised all these claims in the complaint he filed in the District of Columbia.  The district court there concluded that HHS properly responded to Wrenn's FOIA requests, and the D.C. Circuit affirmed.  Thus, because the prior final judgment involved the same cause of action and the same parties, res judicata bars this relitigation.   See Murphy v. Jones, 877 F.2d 682, 684 (8th Cir. 1989).


5
The district court also properly dismissed Wrenn's action against the DOJ for failure to state a claim.  There is no statutory or common law authority for the DOJ to assist or represent private parties in actions against private and public employers.  Contrary to Wrenn's contention, such authority is not found in section 707(a) of the EEOA.  See 42 U.S.C. § 2000e-6(a).


6
Accordingly, we affirm the judgment of the district court.



*
 Donna E. Shalala is substituted for former Secretary of Health and Human Services Louis W. Sullivan, M.D., as an appellee in this action pursuant to Fed.  R. App.  P. 43(c)


1
 The Honorable Dean Whipple, United States District Judge for the Western District of Missouri